Citation Nr: 1715392	
Decision Date: 05/08/17    Archive Date: 05/22/17

DOCKET NO.  13-07 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for service-connected posttraumatic stress disorder (PTSD) in excess of 30 percent prior to November 13, 2015 and 70 percent thereafter.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities prior to November 13, 2015.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to June 1968.  Service in the Republic of Vietnam is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In September 2013 and March 2016 decisions, the increased rating claim was remanded for further evidentiary development.  As will be explained below, a review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denial in a November 2015 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

During the pendency of the appeal, in a February 2013 rating decision, the RO increased the Veteran's evaluation for PTSD to 30 percent effective April 13, 2009.  Subsequently, in a November 2015 rating decision, the RO increased the Veteran's evaluation to 70 percent effective from November 13, 2015.  Nevertheless, applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issue remains on appeal.

The Veteran has raised a claim of entitlement to a TDIU based primarily on his PTSD symptomatology.  The November 2015 rating decision granted entitlement to a TDIU from November 13, 2015.  However, the matter of entitlement to a TDIU prior to November 13, 2015 remains on appeal.



FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's service-connected PTSD was manifested by occupational and social impairment, with deficiencies in most areas, but has not more nearly approximated total occupational and social impairment.

2.  Prior to November 13, 2015, the evidence of record shows that the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, the criteria for a disability rating of 70 percent, but no higher, for PTSD, are met throughout the period on appeal.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.130, Diagnostic Code (DC) 9411 (2016).

2.  With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to a TDIU prior to November 13, 2015, are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As a preliminary matter, the Board finds that VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  Neither the Veteran nor his representative has argued otherwise.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

A pre-decisional notice letter dated in January 2011 complied with VA's duty to notify the Veteran as to the increased rating claim.  The January 2011 letter also informed the Veteran that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Accordingly, the duty to notify is satisfied.

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records, as well as VA and private treatment records in furtherance of his claims.  Significantly, the Veteran has not otherwise alleged that there are any outstanding medical records probative of his claims on appeal that need to be obtained.

Pursuant to the March 2016 Board Remand, the Veteran was afforded a VA examination in May 2016 with respect to the pending increased rating claim.  The report provided by the VA examiner reflects that she thoroughly reviewed the Veteran's past medical history, performed an appropriate examination, and rendered findings that are responsive to the rating criteria.  The Board recognizes that the March 2016 Board Remand instructed the examiner to assign a Global Assessment of Functioning (GAF) score as to the severity of the Veteran's PTSD.  However, in rendering her findings, the May 2016 examiner did not assign a GAF score.  In an August 2016 addendum opinion, the examiner noted that "the old DSM-IV used an Axis I - V description of which Axis-V disclose the GAF score."  She further explained that "it was decided by the International Classification of Functioning (ICF), a division of the World Health Organization, that GAF scores were unreliable and reported only individuals' abilities to cope with mental illness and did not relate to other health issues in general."  As such, the Board finds that the VA examiner provided sufficient explanation for her determination that a GAF score should not be assigned in this matter.  The Board therefore concludes that the May 2016 VA examination report is sufficient for evaluation purposes.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").

Thus, the Board finds that VA does not have a duty to assist that was unmet.

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. Part 4 (2016).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. §§ 3.102, 4.3.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are also for consideration in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, analysis in this decision has therefore been undertaken with consideration of the possibility that different ratings may be warranted for different time periods as to the pending claim.

In all cases, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr, at 308 (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The Board has considered all evidence of record as it bears on the issue before it.  See 38 U.S.C.A. § 7104(a) (West 2014) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case").  Although the Board has an obligation to provide reasons and bases supporting these decisions, there is no need to discuss, in detail, the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeal.
PTSD is evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  Under this formula, a 30 percent evaluation is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks, weekly or less often; chronic sleep impairment; and mild memory loss, such as forgetting names, directions, recent events.  Id.

A 50 percent evaluation is for assignment when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory, e.g., retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing effective work and social relationships.  Id.

A 70 percent evaluation is contemplated for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is warranted when there is evidence of total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place; memory loss for names of close relatives, own occupation or name.  Id.

The GAF is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).  As will be discussed below, the Veteran has been assigned GAF scores ranging from 46 to 60 to 98 as determined by treatment providers and a VA examiner.  These scores are indicative of moderate to serious impairment.  Scores ranging from 41 to 50 reflect serious symptoms, e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting, or any serious impairment in social, occupational, or school functioning, e.g., no friends, unable to keep a job.  A GAF score ranging from 51 to 60 reflect more moderate symptoms, e.g., flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social, occupational, or school functioning, e.g., few friends, conflicts with peers or co-workers.

In this matter, the record includes diagnoses of personality disorder and major depressive disorder, in addition to the service-connected PTSD.  However, the record shows the Veteran's psychiatric symptoms are attributable to his service-connected PTSD or at least not clearly separable from his service-connected PTSD.  Mittleider v. West, 11 Vet. App. 181 (1998).  Thus, all psychiatric symptoms are considered part of the service-connected PTSD diagnosis.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

In this matter, the Veteran filed a claim of entitlement to an increased rating for his service-connected PTSD in January 2011.  As described above, he is in receipt of a 30 percent rating prior to November 13, 2015 and a 70 percent rating thereafter.  For the following reasons, the Board finds that a rating of 70 percent is warranted under the schedular criteria throughout the appeal period.

VA treatment records dated in November 2010 noted the Veteran's report that he physically hurt his wife while he was experiencing a nightmare; he explained that he woke up with his hands around her neck.  He endorsed social isolation.  He denied suicidal or homicidal ideation, as well as delusions or hallucinations.  The Veteran reported that he does not take psychotropic medication as he is unable to tolerate it.  His appearance was well-groomed and he had excellent personal hygiene.  His mood was anxious and his affect was constricted, blunted, and tearful.  He was well-oriented.  The Veteran's memory was intact.  His judgment and impulse control were fair.  The treatment provider diagnosed him with PTSD, MDD, and anxiety state.  A GAF of 46 was indicated.

In support of his claim for an increased rating, the Veteran submitted a January 2011 statement from his current spouse.  Ms. K.S. reported that she had been living with the Veteran since 2009.  She indicated that the Veteran prefers to be alone; while he does walk, bowl, and swim, these activities do not require interaction with others.  The Veteran prefers to stay home and enjoys working in the yard, using the computer, watching television, and reading.  She described the Veteran's chronic sleep impairment and said that he frequently wakes from sleep.  The Veteran recently started to go to a VA mental health clinic after an incident in early November 2010 when he grabbed his spouse and tried to strangle her while experiencing a nightmare.  A similar incident happened again in December 2010.  The Veteran's spouse stated that the Veteran is hypervigilant and avoids crowds.  In addition, he will not leave the house on veteran or military-related holidays.

The Veteran was afforded a VA examination in April 2011 at which time he stated that he is currently married to his fourth wife.  He reported that he does not enjoy socializing with others and avoids most events.  He is able to socialize one-on-one, such as having coffee with a neighbor.  He likes to work in his yard, bowl, swim, walk, read, watch television, and meditate.  He occasionally participates in bowling tournaments.  He denied suicidal and homicidal ideation.  During the interview, the Veteran was clean and neatly groomed.  His speech was spontaneous and his affect was appropriate.  His mood was anxious.  The Veteran was well-oriented.  His thought process and content were unremarkable.  He exhibited no delusions or hallucinations.  His judgment was intact.  The Veteran endorsed significant sleep impairment.  He stated that he does not go to bed unless he passes out.  He described experiencing nightmares almost every night with some thrashing about.  He experiences frequent awakenings and feels tired throughout the day.  He denied obsessional/ritualistic behavior.  He denied panic attacks and episodes of violence.  His memory was normal.  The Veteran endorsed avoidance, feelings of detachment or estrangement from others, irritability or outbursts of anger, and hypervigilance.  The Veteran explained that his hypervigilance occurs when he is exposed to crowds.  He reported a recent episode of anger, which he described as problematic but did not elaborate upon.  The Veteran stated that he is not currently employed.  He explained that he was a process server, but after his license expired he did not renew it as he was not getting enough business to justify the cost.  He had a part-time job last year, which he quit for multiple reasons, but he did experience anxiety when delivering subpoenas in remote rural areas.  The examiner confirmed a diagnosis of PTSD and assigned a GAF score of 60.  He explained that the Veteran's PTSD symptoms "are transient or mild and decrease work efficiency and ability to perform occasional tasks only during periods of significant stress."

VA treatment records dated in May 2011 noted that the Veteran went to California to visit his son and spend time with his grandchildren.  He "really enjoyed himself and had a nice visit."  On the way home, his flight was delayed, which caused his anxiety to increase.  Instead of waiting for the airplane, he rented a car and drove home.  He took his time and stopped a few times to enjoy the time alone.

In his June 2011 notice of disagreement (NOD), the Veteran reported that he has tried to supplement his income with part-time employment, but could not get out of the house.  He stated that he attempted to work at Walmart, but could not find a position which did not involve public interaction.  He cannot be in a crowd.  He explained, "I attempted an outing to a mall for shopping with the wife and after a short time had to run outside to get away."  He also described increasing problems remembering names, even those of people known to him.

In a March 2013 statement, the Veteran reported that he has attempted to work part-time, but was let go from several different places because of his difficulty interacting with customers.  In an April 2014 statement, the Veteran stated that he "[c]annot work in contact with [the] public.  Have attempted to work in a stocking situation for several companies."  He stated that he is currently working one day a week at a storage facility.

VA treatment records dated in March 2013 noted the Veteran's report that he tried to go back to work again; however, he was asked to leave because he became angry and aggressive towards clients.  The Veteran reported that he was able to stop himself from becoming physically aggressive.  In May 2013, the Veteran stated that he was doing much better and was not allowing his anger to cause him to react aggressively.  A May 2014 VA treatment record noted the Veteran's increased anxiety and frustration.  He stated that he woke up again choking his wife; he is very frightened that he will really hurt her.  His wife is very supportive.  The Veteran stated that he is isolating from people.  He is working one day per week at a storage facility.  He stated his anxiety is very high and he is frightened that he will lose his temper and injure someone, so he avoids seeing anyone.  He continues to struggle with PTSD and increased anxiety with hypervigilance, night terrors, and depression.  VA treatment records dated in June 2014 noted his report that he has no interaction with his children.  He continues to fight in his sleep and recently elbowed his wife in the eye.  He continues to struggle with flashbacks, intrusive thoughts, and memories that cause him to feel unsafe and limit his public interactions.  He further endorsed anxiety with hypervigilance, impulsive anger, and periods of depression.

The Veteran was afforded a VA examination in September 2015 at which time the examiner stated that the Veteran's PTSD is manifested by "occupational and social impairment with occasional periods of inability to perform occasional tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation."  The Veteran continues to be married to his fourth wife.  However, he has no contact with his adult children.  He has taken up cooking and enjoys it.  He reported that he is retired and is looking for part-time work.  He tried to work in a storage facility last year, but was fired because of his attitude.  He stated that he has not been in therapy since June 2014; he attributes this to VA discontinuing his therapy group.  He endorsed hypervigilance, exaggerated startle response, sleep disturbance, anxiety, avoidance, persistent and exaggerated negative beliefs, as well as feelings of detachment or estrangement from others.  He described irritable behavior with angry outbursts typically expressed as verbal or physical aggression toward people or objects.  He also reported difficulty in establishing and maintaining effective work and social relationships.  The examiner noted that the Veteran presented with a mildly dysphoric mood and a mood congruent affect.  There was no evidence of psychosis.  The Veteran denied suicidal and homicidal ideation.  The examiner explained that the Veteran's PTSD "would cause moderate impairment in employment environments that require a great deal of interaction with others whether it be the public or other co-workers."  The examiner explained that the Veteran's "irritability would interfere with interpersonal relatedness" in a work setting.  The examiner continued, "[h]is anxiety related to cues that remind him of past trauma include[ing] sudden expected loud noises [that] may abruptly remove him from a task."  The examiner further opined that the Veteran's "sleep impairment may contributed to poor concentration and a decrease in efficiency in occupational settings that require a fast pace, or have deadlines."

VA treatment records dated in October 2015 noted that the Veteran was very depressed.  He was again let go from a part-time job because he was too short with customers.  The Veteran reported that his children still do not have anything to do with him.  VA treatment records dated in December 2015 noted that the Veteran had decreased anxiety and depression.  He stated that he took his treatment provider's advice and has been trying to get out of the house more often.  He and another veteran have become walking buddies.  He stated that he tried to seeing the traveling Vietnam War memorial, but his emotions were all over the place and he was unable to get out of the car.  He recently traveled to Mexico for a few days.  He had difficulty with the crowded airport and being locked in the airplane, but he was able to cope.  A February 2016 VA treatment record indicated that the Veteran had decreased anxiety and depression.  He continues to bowl and was invited to play pool one day per week.  He complained of feeling tired all of the time.  In April 2016, the Veteran attempted to take sleep medication, but discontinued use due to side effects.  An April 2016 VA treatment record also documented the Veteran's report that he is irritable and rigid most of time.  He denied suicidal and homicidal ideation.  He was casually dressed and exhibited good personal hygiene.  His speech was clear and coherent.  His mood was anxious, and his affect was congruent with his mood.  He had no abnormalities of thought.  His insight and judgment were fair.  His impulse control was good.  He exhibited mild depression.

Pursuant to the March 2016 Board Remand, the Veteran was afforded a VA examination as to his service-connected PTSD in May 2016.  The examiner indicated that the Veteran's PTSD symptoms have manifested in "occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation."  The Veteran has been married to his fourth wife for six years.  He has two step-children; he gets along with his step-son, but does not get along with his step-daughter.  He is estranged from his adult children, and has no contact with his grandchildren.  He reports that he does have friends, although he isolates himself socially.  He reads magazines, cooks, and watches television.  The Veteran denied suicidal ideation.  He endorsed a history of violence/assaultiveness.  Specifically, he stated that he was involved in a physical altercation at a McDonald's close to his home.  The Veteran reported that he has had multiple part-time jobs, but has been unable to maintain employment since his retirement from being a process server.  The Veteran endorsed avoidance, persistent and exaggerated negative beliefs/expectations, anxiety, and chronic sleep impairment.  He has nightmares five to six nights a week.  He also reported irritable behavior and anger outbursts, which are typically expressed as verbal or physical aggression toward people or objects.

Based on the above, the Board finds that the impact of the Veteran's PTSD symptoms on his social and industrial functioning is sufficient to approximate the degree of impairment contemplated by a 70 percent rating throughout the appeal period.  While his GAF scores have generally reflected levels of moderate to serious impairment, neither GAF scores nor an examiner's characterization of the degree of the disability are dispositive of the legal questions involved in determining the appropriate rating for PTSD.  The symptomatology associated with the Veteran's service-connected PTSD, to include that indicated by the lay statements and treatment records, supports the assignment of a 70 percent rating because this disability has been shown to result in occupational and social impairment, with deficiencies in most areas, such as work, family relations, and mood, due to such symptoms as near-continuous depression; impaired impulse control, with periods of unprovoked irritability with outbursts of anger; and difficulty in adapting to stressful circumstances.  38 C.F.R. § 4.130, DC 9411.  Specifically, these symptoms have been endorsed by the Veteran, as corroborated by VA examiners and treatment providers.  The evidence reflects that the Veteran's psychological symptoms have been relatively consistent and are of such severity as to warrant a 70 percent evaluation throughout the appeal period.

However, the symptoms have not more nearly approximated total occupational and social impairment at any point during the appeal period.  38 C.F.R. § 4.7 (2016).  Symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; the intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place; memory loss for names of close relatives, own occupation or name, have not been shown.  The evidence documents the Veteran's repeated problems interacting with customers in his part-time employment.  He is married, and the evidence shows deficiencies in his family relations.  However, the evidence does not show total occupational and social impairment due to PTSD.  He is able to travel, take interest in new things like cooking, and maintain a few social relationships.  Thus, neither the symptoms nor overall level of impairment meet the criteria for a 100 percent rating under the Rating Schedule, and a rating in excess of the 70 percent assigned herein is therefore not warranted for the Veteran's PTSD prior to November 13, 2015. 

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected PTSD, the evidence shows no distinct periods of time during the appeal period, when the Veteran's service-connected PTSD varied to such an extent that a rating greater or less than 70 percent assigned herein would be warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

III. Entitlement To TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Rating Schedule provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341(a).  

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment. 38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2016); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran has raised a claim of entitlement to a TDIU based, in part, on his PTSD symptomatology.  TDIU was awarded from November 13, 2015.  As detailed above, the Board has herein found that the Veteran's PTSD symptoms more nearly approximate a 70 percent rating prior to November 13, 2015.  The Board notes that the Veteran is also service-connected for diabetes mellitus, type II, at 10 percent from January 20, 2009 and 20 percent from September 22, 2015.  Therefore, his combined rating is higher than a 70 percent; he therefore meets the schedular criteria prior to November 13, 2015.  Thus, the question is whether the Veteran's service-connected disabilities preclude gainful employment for which his education and occupational experience would otherwise qualify him.

As detailed above, the Veteran's service-connected PTSD interfered with his ability to maintain gainful employment prior to November 13, 2015.  As noted above, the Veteran retired from a 38 year career as a self-employed process server in 2006.  See, e.g., the VA treatment records dated in January 2009.  He attempted part-time employment numerous times prior to November 13, 2015, but has been unable to maintain a job primarily as a result of his difficulty interacting with members of the public.  See, e.g., the Veteran's NOD dated June 2011 and his statements dated March 2013 and April 2014.  Notably, the Veteran's difficulty maintaining even part-time employment is repeatedly documented in his VA treatment records.  See, e.g., the VA treatment records dated October 2015, May 2014, and March 2013.

As described above, the September 2015 VA examiner detailed the significant occupational effects caused by the Veteran's PTSD.  The examiner stated that the Veteran's irritability would interfere with interpersonal relatedness in work settings in which he would need to interact with others.  Additionally, the examiner stated that the Veteran's anxiety, related to trauma cues, may cause him to be abruptly removed from a task.  The examiner further stated that the Veteran's sleep impairment may contribute to poor concentration and a decrease in efficiency in occupational settings that require a fast pace or have deadlines.

The above evidence reflects that the Veteran's PTSD has a significant impact on his ability to work.  Although some health care professionals have opined that the Veteran's PTSD symptoms do not render him unemployable, the "applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner."  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Moreover, whether a veteran could perform the physical and mental acts required by employment at a given time is an issue about which a lay person may provide competent evidence.  Id. at 1354.

Given the significant effects of the Veteran's psychiatric abilities and his documented difficulty maintaining gainful employment, as indicated by the lay and medical evidence, the evidence is approximately evenly balanced as to whether his service connected disabilities render him unable to secure and follow substantially gainful employment.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a TDIU is warranted prior to November 13, 2015.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.









ORDER

A 70 disability rating for service-connected PTSD is granted prior to November 13, 2015, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a TDIU is granted prior to November 13, 2015, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


